OFFICE      OF THE       ATTORNEY        GENERAL            OF   TEXAS
                                 AUSTIN




                                          r, SIFt. ht.            194l




                   uadr tor the loorl tax rooouat 8?0
                    m 50 et, tor rrtc par $100.00
rrlurtlon        011011 propmty  lo lI d oaonon 8umOl
di8trjOt     nlld thr      t8X    (1118 VOt@d     by   th.    qU8lifid
VOtcr8      Ct   8m16          t= lo b o o -int~hP-@
                         di8tdOt            l
                  c8ll   the   88ti88td         b8lWlO8      Of   ?bW
                           co) DcdlJZro
                                      y            08 ceptember 1.
                           nvsrted        n   W   t8     S    tern
              “It           JOU 8-W    the 8bOV8 qUr$bm    tkt Oh.
       dii?Mtit8,               -0  b8m a   WJttOrlt# t0 r8kO thb
       lwulw),                 tho mlm@ew at YI.?kw a.koo& w
       tho Caorimmloowm~                               Cow*   of rrrorCca0 Counm-




        obl~gntfonm
                  et the Uaikd                                 Bt8trr       in      *blob        8urh
        blra008              8f8 introtod Hull
                                         Lo aold Or ?arurd
        sad the     rooro4m ot 881d Obli&rtian8   8h11 bo
        do Mlb$       in tll
                           c sooounta irom tioh   tbq wmo
        or Pgiaally    drawa.”
                 mr tora&ajg Act                            author&mar
                                                                     all polltloml
labdIrIrioam
           of tlm                              8Satr      blah laoladoroomson
mhool      dlrtrlok)                        tEot       bvo balrnoeatominIng ln
thOh      8OOoPnm                at         th0   Oad Ot w          tI8Ul        y*U        to    illtOrt
luob balwwom ln 4ofonmobond8                                   or    0th~        obll&atloan            OS
thr~ltd             dtatmm ol rrrtirr.
                 &PtitiO               2749, fiOVl8d SktaWB 1925, \harh
d-18      with         t&             -?I  la eUti.8 Of lOhOOl trUDtW8,
OOat8lM        tb           t0   P ltin~    8UIt=.OI  “thy lbll l p?OV8
lu     Olaiu      8(;dn8t  rO&odl
                          tWd8 Of t&d?    blot?  f 08..
;io thlak      t&    tPWtOO8  oi
                         th. dl8WiOt,   with the
lpprowl  ot tb aCowt    tlo y u r la toot ~l
                                           so8t lmo lm,
muuld tmT@ the out301Ity to ARk6 t&o 1n+rrtmwls*

                                                          tourr vuy         truly